Citation Nr: 0314336	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-22 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts




THE ISSUES

1.  The propriety of the initial 30 percent rating assigned 
following a grant of service connection for postoperative 
residuals of a right total knee replacement.

2.  The propriety of the initial 10 percent rating assigned 
following a grant of service connection for traumatic 
arthritis of the left knee associated with the right total 
knee replacement.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from June 1955 to June 1957.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2001 rating decision by the RO.  

In a May 2002 Memorandum, the Board determined that 
additional development of the record was necessary prior to 
the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

In an April 2001 rating decision, the RO granted service 
connection for post-operative residuals of a total right knee 
replacement and assigned a 30 percent disability rating.  

In the same rating decision, the RO also granted service 
connection with a 10 percent disability rating for traumatic 
arthritis of the left knee as secondary to the service-
connected post-operative residuals of a total right knee 
replacement.  The veteran disagreed with the initial ratings 
assigned and timely appealed those determinations.  

In a May 2002 Memorandum, the Board determined that 
additional development was necessary prior to the issuance of 
a decision on the merits with respect to these issues.  

In particular, the Board directed that the veteran be 
afforded another VA examination to determine the current 
nature and severity of the right and left knee conditions.  
The examination was held in June 2003.  

Development was completed and the Board thereafter provided 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (now codified 
at 38 C.F.R. § 20.903).  

Importantly, the Federal Circuit recently decided the case of 
Disabled Am. Veterans v. Sec'y. of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), which interprets the VCAA to require 
that the veteran must be provided with notice of up to one 
year to provide any additional evidence to substantiate the 
claim on appeal.  In addition, the case essentially 
invalidates the Board's development regulations noting a 
violation of due process.  

In addition, the veteran submitted directly to the Board 
additional medical evidence.  The case cited hereinabove, in 
addition to the proscription regarding the time limit in the 
regulation, made it clear that the Board cannot consider 
evidence in the first instance, and that all evidence must be 
reviewed by the RO before it is reviewed by the Board.  
38 U.S.C.A. § 7104(a); Disabled Am. Veterans.  Thus, this 
case must also be remanded so the RO can review the 
additional evidence.  

As such, the Board finds that the veteran has not been 
properly notified of the VCAA and that the veteran's due 
process rights have been violated.  

Specifically, the RO has not had an opportunity to review the 
case based on all the evidence of record, particularly the 
additional medical evidence added to the record pursuant to 
the Board's development as well as the most recent VA 
examination report of June 2003.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  In light of the Federal Circuit's 
decision in Disabled Am. Veterans v. 
Sec'y. of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development, particularly evidence 
submitted by the veteran as well as the VA 
examination report of June 2003.  The RO 
in this regard must ensure that all 
notification and any additional 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the veteran 
must be notified that he has up to one 
year to provide any additional information 
in support of his claim.  

2.  Following completion of the action 
requested hereinabove, the RO should 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


